Title: Horneca, Fizeaux & Co. to the Commissioners, 7 September 1778
From: Horneca, Fizeaux & Co. (business)
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       Amsterdam le 7 Septe. 1778
      
      Nous venons de Recevoir par M. Withalle, le Livre contenant les Promesses du Congrés, Revêtües de leur Coupons et de Vos Signatures.
      Il ne nous manque, pour entamer, leur Négotiation; que vos ordres et Vos Instructions Relativement aux fraix, et aux alloüances que nous devrons accorder aux Preneurs en Sus de L’Interet Stipulé à 5 pour Cent.
      Nous avons l’honneur d’etre tres Respectueusement Messieurs Vos tres humbles & tres obeissants Serviteurs
      
       Horneca Fizeaux & Comp.
      
     